OPINION — AG — (1) WHERE THE BANK COMMISSIONER DIRECTS BANK DIRECTORS TO LEVY AN ASSESSMENT UPON THE HOLDERS OF BANK COMMON STOCK PURSUANT TO 6 O.S. 1971 220 [6-220](A), THE DUTY OF THE DIRECTORS TO LEVY SUCH ASSESSMENTS IS NOT CONTROLLED BY WHETHER OR NOT THE SHARE CERTIFICATES OR THE ARTICLES OF INCORPORATION CONTAIN A STATEMENT OF ASSESSABILITY. (2) THE PROVISIONS OF 18 O.S. 1971 1.125 [18-1.125], SPECIFYING THE TIME FROM WHICH AN ASSESSMENT UNDER THE BUSINESS CORPORATION ACT SHALL BE A LIEN UPON THE ASSESSED SHARES, ARE APPLICABLE TO ASSESSMENTS LEVIED PURSUANT TO DIRECTION OF THE BANK COMMISSIONER ONLY TO THE EXTENT NOT INCONSISTENT WITH 6 O.S. 1971 220 [6-220](A) (3) SHARES OF BANK COMMON STOCK PLEDGED AS SECURITY FOR PERSONAL LOAN TO THE SHAREHOLDERS ARE NOT EXEMPT FROM THE PROVISIONS OF 6 O.S. 1971 220 [6-220](A), REQUIRING THE BANK TO OFFER THE SHARES OF DEFAULTING STOCKHOLDERS FOR SALE AT PUBLIC AUCTION WITHIN THIRTY DAYS AFTER NOTICE THEREOF IS RECEIVED. CITED: 6 O.S. 1971 220 [6-220] (CORPORATIONS) (JOHN PAUL JOHNSON)